EDMONDS, J.
Combs sued to recover damages for personal injuries, and the appeal of the Los Angeles Railway Corporation attacks the judgment in his favor upon the ground that he was contributorily negligent as a matter of law. As in Satterlee v. Orange Glenn School District, ante p. 581 [177 P.2d 279], certain jury instructions are challenged upon the ground that they incorrectly state the law in regard to the effect of a plaintiff’s violation of a statute upon his cause of action for negligence.
The accident occurred when a streetcar operated by the railway company collided with an automobile operated by Joseph Commodore. Combs was standing on the step of the car and the impact threw him to the street. He named both the corporation and Commodore as defendants. Each of them denied the charge of negligence and, as a separate defense, pleaded contributory negligence.
As Combs explained the circumstances of his ease, late in the afternoon, he and several other persons were standing at a loading zone waiting for a streetcar. When it arrived, he made no observation as to the number of persons which it carried, nor did he notice that the rear platform was crowded. However, he saw several persons riding on the rear step.
He was the last person to board the car. He reached the second step and, after the car started, paid his fare to the conductor, received a transfer, and then endeavored to make his way to the platform. However, it was so crowded with passengers that he could not do so. As the streetcar approached the next stop, and while Combs was still on the second step, the car and the automobile of Commodore collided. The impact ripped the steps from the body of the car and Combs received injuries for which he now claims damages.
At the conclusion of the plaintiff’s case, both defendants •challenged the sufficiency of the evidence by motion for a nonsuit based upon the claim that the evidence conclusively •established that, as a matter of law, Combs was guilty of contributory negligence. This motion was denied. Upon the same grounds, at the close of the trial, each defendant unsuccessfully moved for a directed verdict.
*608The jury returned its verdict in favor of Combs and Commodore and against the railway company. The appeal of the corporation is from the judgment and from the order denying its motion for judgment notwithstanding the verdict.
The appellant contends that the evidence conclusively established that Combs was guilty of contributory negligence as a matter of law because of his violation of a section of the Municipal Code of the City of Los Angeles which makes it unlawful for one to “ride upon the fenders, steps, or running board of any street ear or vehicle.” (§ 80.47.) And as there is no conflict in the testimony that Combs was “riding” upon the steps of the streetcar in violation of the statute and but one conclusion can be drawn from the facts, the question of proximate cause is one of law.
A further ground of attack upon the judgment is that prejudicial error resulted from the action of the trial court in refusing to instruct the jury that if it found Combs had violated the applicable ordinance, he was guilty of negligence as a matter of law. An instruction upon this point requested by appellant and given to the jury as modified is also challenged by the railway corporation as constituting prejudicial error. Violation of the ordinance was conclusive, not presumptive, evidence of negligence, since there were no circumstances presented which would justify or excuse violation. Furthermore, the modified-instruction was conflicting, argumentative, and misleading. Also, says the appellant, the instruction given to the jury was erroneous because it failed to state in specific terms circumstances under which a violation of the ordinance is excused, but leaves this entire matter solely to conjecture without reference to legal principles.
On the other hand, Combs contends that the issue of contributory negligence was properly left to the jury. He urges that the evidence presented a question of fact as to whether he was “riding” upon the steps of the streetcar within the meaning of the ordinance and supports the jury’s implied finding that he was not doing so.
The instruction given by the court on its own motion is defended by Combs as being a correct statement of law. Considering the circumstances, he says, the violation of the ordinance created merely a presumption of negligence, and it was a question of fact as to whether the evidence was such as to excuse such violation.
.The railway company’s proposed charge to the jury reads as follows: “If you find from the evidence . . . that at the *609time of the collision between the automobile and street car and immediately prior thereto, . . . Combs was riding upon one or more of the steps of said street car, then . . . Combs was . . . [violating] the Municipal Code . . . and as such was guilty of negligence as a matter of law. If you further find from the evidence that such negligence, if any, contributed proximately in any degree whatever, even the slightest, to the injuries sustained by . . . Combs, then [he] is not entitled to recover . . . against defendant . . . corporation. ...”
The instruction given by the court as a modification of one submitted by the appellant is No. 149 of California Jury Instructions, Third Revised Edition. It reads: “Conduct which is in violation of the [Municipal] code sections just read to you constitutes negligence per se. This means that if the evidence supports a finding, and you do find, that any party to this action did so conduct himself, it requires a presumption that he was negligent. However, such presumption is not conclusive. It may be overcome by other evidence showing that under all the circumstances surrounding the event, the conduct in question was excusable, justifiable and such as might reasonably have been expected from a person of ordinary prudence. In this connection you may assume that a person of ordinary prudence will reasonably endeavor to obey the law and will do so unless causes, not of his own intended making, induce him, without moral fault, to do otherwise.” The court also advised the jury that “a presumption is a deduction which the law expressly directs to be made from particular facts. It may be controverted by other evidence, direct or indirect; but unless so controverted, the jury is bound to find in accordance with the presumption.”
These instructions present the same question which was decided in the Satterlee ease, supra. The evidence concerning the injury to Combs required, first, a determination as to whether he had violated the ordinance and, if he had done so, the effect of such violation. The instruction refused by the court directed the jury to find that, if he did not comply with the mandate of the ordinance, he could not recover. Because of the omission of the important qualification that such conduct might be excused under certain circumstances, the court’s ruling upon it was correct. (See Satterlee v. Orange Glenn School District, supra, at p. 581 [177 P.2d 279].)
*610The instruction given by the court was a complete and correct statement of the law. By it, the jury was first asked to determine whether Combs was “riding” upon the steps of the car. In view of the testimony of Combs that he was endeavoring to- reach the rear platform and that the streetcar had traveled only a short distance before the collision, the fact of violation was correctly left to the jury. (Connard v. Pacific Elec. Ry. Co., 14 Cal.2d 375 [94 P.2d 567].)
If he was violating the ordinance in that particular at the time of the accident, the jury was told, the question then to be answered was whether the circumstances showed an excuse for his conduct. Bearing upon that issue was the testimony of Combs that when he boarded the streetcar he did not make any observation as to how many people it was carrying, that he did not notice the crowded condition of the rear platform until the car was proceeding on its way, that he endeavored to make his way into the car but found it was impossible to do so, and that the car had not stopped when the step upon which he was riding was struck by the automobile of Commodore. From this evidence, the jury could find that Combs reasonably thought that the people in front of him would soon move up into the car, but subsequent events beyond his control prevented him from doing so.
The appellant’s contention that the instruction was conflicting, argumentative, and misleading and tended to confuse the jury is without merit. The statements in the instruction that violation of an ordinance requires a presumption of negligence and that the presumption may be overcome by “all the circumstances surrounding the event,” are neither inconsistent nor confusing. In many other situations a jury is directed that, if it finds certain facts to be true, a certain conclusion follows; however, if additional facts are found then a different determination must be made. The challenged instruction does nothing more than this. In other words, to tell jurors that violation of an ordinance gives rise to a rebut-table presumption of negligence is to say that they are authorized by the law to look behind, beyond, around and outside the violation to see if there are circumstances that justify or excuse the conduct. The statements merely complement each other. This instruction, when combined with the instruction explaining the legal effect of a presumption, clearly states the applicable principles of law announced in Satterlee v. Orange Glenn School District, supra. It thus becomes un*611necessary to decide whether a duty was owed to persons in the class of appellant so that it could take advantage of a violation of section 80.47 of the Los Angeles Municipal Code.
The verdict is an implied finding that, under the circumstances, the alleged violation of the ordinance was excusable and it is amply supported by the evidence.
The judgment is affirmed.
Gibson, C. J., Shenk, J., Schauer, J., and Spence, J., concurred.